Citation Nr: 0417889	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  02-21 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for right knee 
disability.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for major depression.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral foot 
disability.

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral skin 
condition of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Albuquerque, New Mexico, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  A cervical spine disability is not shown by competent 
medical evidence to have a nexus or relationship to service.

2.  A right knee disability is not shown by competent medical 
evidence to have a nexus or relationship to service.

3.  Migraine headaches are not shown by competent medical 
evidence to have a nexus or relationship to service.

4.  Major depression is not shown by competent medical 
evidence to have a nexus or relationship to service.

5.  By a rating decision dated October 1987, the RO denied 
service connection for a low back disability; the veteran did 
not initiate an appeal from the 1987 rating decision.

6.  Evidence received since the 1987 rating decision is so 
significant that it must be considered to fairly decide the 
veteran's claims of entitlement to service connection for a 
low back disability.

7.  A low back disability is not shown by competent medical 
evidence to have a nexus or relationship to service

8.  By a rating decision dated June 1989, the RO denied 
service connection for a bilateral foot disability; the 
veteran did not initiate an appeal from the 1989 rating 
decision.

9.  Evidence received since the 1989 rating decision is so 
significant that it must be considered to fairly decide the 
veteran's claims of entitlement to service connection for a 
bilateral foot disability.

10.  By a rating decision dated June 1989, the RO denied 
service connection for a bilateral skin condition of the 
feet; the veteran did not initiate an appeal from the 1989 
rating decision.

11.  Evidence received since the 1989 rating decision is so 
significant that it must be considered to fairly decide the 
veteran's claims of entitlement to service connection for a 
bilateral skin condition of the feet.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2003).

2.  A right knee disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).

3.  Migraine headaches were not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, (2003).

4.  Major depression was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, (2003).

5.  The October 1987 decision that denied entitlement to 
service connection for a low back disability is final.  38 
U.S.C.A. § 7105(c) (West 2002).

6.  Evidence received since the 1987 rating decision is new 
and material and the veteran's claim of entitlement to 
service connection for a low back disability has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2003).

7.  A low back disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).

8.  The June 1989 decision that denied entitlement to service 
connection for a bilateral foot disability is final.  38 
U.S.C.A. § 7105(c) (West 2002).

9.  Evidence received since the 1989 rating decision is new 
and material and the veteran's claims of entitlement to 
service connection for a bilateral foot disability has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2003).

10.  The June 1989 decision that denied entitlement to 
service connection for a bilateral skin condition of the feet 
is final.  38 U.S.C.A. § 7105(c) (West 2002).

11.  Evidence received since the 1989 rating decision is new 
and material and the veteran's claims of entitlement to 
service connection for a bilateral skin condition of the feet 
has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 and 38 CFR 3.159(b)(1) (2003).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).

In short, by a letter dated August 2001, the RO has informed 
the appellant of the information and evidence not of record 
that is needed, the information and evidence that the VA will 
seek to provide, the information and evidence the appellant 
must provide, and requested any additional evidence the 
appellant has that pertains to the claim. 38 U.S.C.A. § 5103 
and 38 CFR 3.159(b)(1) (2003); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  In the matter at hand, there is no reasonable 
possibility that a medical opinion or examination would 
substantiate the appellant's claims.  For the aforementioned 
reasons, there is no reasonable possibility that further 
assistance would aid in the substantiation of the claims.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Certain chronic 
disabilities, such as arthritis (including degenerative joint 
disease, i.e., osteoarthritis), are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

II.  Service connection

A.  Disabilities to include cervical spine, right knee, 
migraine headaches, and major depression

Background

Service medical records are negative for any complaints, 
treatment, or diagnosis of disabilities of the cervical 
spine, right knee, migraine headaches, and major depression.  
The veteran's service medical records show that he received 
immunizations for typhoid, typhus, influenza, polio, and 
yellow fever in November 1966.  The veteran's August 1968 
separation examination noted normal clinical evaluation of 
the head, face, neck, scalp, spine, and other 
musculoskeletal.

A report from A.R.W., M.D., dated August 1975 indicates that 
the veteran was seen in late July with the chief complaint of 
low back pain.  It was noted that the veteran sustained a 
back injury in 1971 when he was turning on some large water 
flow pipes in order to back flush a filter system and he 
apparently thought that more force was required and sustained 
a twisting injury to his back.  He was treated at that time 
by his family physician who diagnosed sacroiliac strain.  The 
veteran stated that for two months he was having trouble with 
his back and neither he nor his foreman recognized the 
significance of his injury.  Since that time, the veteran 
reported, he has had intermittent problems with his back 
lasting from one to two weeks.  The next to the last episode 
began in July of 1975 when the veteran had the onset of left 
buttock and sciatic pain radiating down the left leg and he 
saw a chiropractor.  This resolved somewhat until 
approximately four weeks prior to admission when the veteran 
was finishing a vacation and reported that he was in an 
automobile for a long period of time and again developed 
acute onset of low back pain with sciatica.  He also noted 
approximately the same time, i.e., the end of July, some 
weakness in dorsiflexion power in his foot (left).  The 
impression was acute and chronic low back pain secondary to 
degenerative disc at L4-5 with an L5 secondary radiculopathy.  
The veteran was admitted and underwent a myelogram in August 
1975, which showed L5 radiculopathy.

A letter dated December 1979 from A.R.W., M.D., indicated 
that the veteran was initially admitted to St. Joseph 
Hospital in August 1975 with the history of back pain dating 
back to 1971.  At that time, he was turning large flow pipes 
in order to flush a filter system and as a result, he 
sustained a twisting injury to his back.  He was treated 
locally, but continued to have back pain.  He was injured a 
second time in July 1975 at which time he was re-vamping 
plumbing at the shutdown plant at Kerr-McGee.  As a result of 
a medical evaluation in 1975, the veteran was found to have a 
ruptured L4-5 disc and in August 1975 underwent laminectomy 
and diskectomy L4-5.

The physician indicated that another physician did the 
procedure and this doctor followed him postoperatively.  
Despite this, it was noted, postoperatively, the veteran 
continued to have back pain.  He was able to return to work 
in March 1976.  In April 1977, the veteran reinjured his back 
using a vulcanizer at Kerr-McGee, having an acute 
exacerbation of his back pain.

In March 1978, the veteran was admitted to Anna Kaseman 
Hospital and was found to have L4-5 lumbar stenosis and 
lumbosacral instability and for this reason an L4 to sacrum 
fusion was performed.  The other physician performed the 
decompression and the fusion was performed by A.R.W., M.D.  
Postoperatively, the veteran was managed in a Steiner Brace 
and activity was progressed as tolerated.  It was noted that 
the veteran was last seen in the office in July 1979.  At 
this time he had 75 degrees of flexion, 35 degrees of 
extension and 30 degrees of lateral bending.  He continued to 
experience back pain, left leg pain, and cramping feelings in 
his left ankle.  

Outpatient treatment records from R.W.R., M.D., dated May 
1983 to June 1987 indicated that the veteran reported opening 
a valve at work in 1971 and jerked back.  He reported having 
surgery in 1975 and had a second surgery in 1978.  He 
indicated that he had constant pain, which radiated into both 
legs and his upper back and neck.  The veteran reported that 
he was on workmen's compensation and Social Security, but 
Social Security had recently denied him.  The veteran was 
given a Jewett Hyper-extension brace in September 1986.

In January 1984, the veteran filled out a VA Form 21-4176, 
Report of Accidental Injury.  In this report, the veteran 
indicated that he injured his back while opening a stuck 
steam valve, and when the steam suddenly released, his sudden 
movement to avoid the steam caused a lower back injury.  The 
veteran noted that this occurred in 1971 while working at 
Kerr-McGhee.  The veteran indicated that he had surgery in 
1975 and again in 1978.

A letter from R.W.R., M.D., dated May 1984 indicated that the 
veteran had been treated for approximately one year.  It was 
noted that the veteran gave a history of a back injury in 
1971 with continued injuries and subsequently had a fusion 
from the 4th lumbar vertebra to the sacrum.  This physician 
indicated that he first saw the veteran in May 1983 and at 
that time the veteran reported he had pain in his back that 
radiated into his right leg.  The pain was substantiated by 
decreased motion in his back and a decrease of the right 
patella reflex.  The examiner noted that CT scan and 
myelogram both demonstrated a herniated disc at L3-4 with 
spondylotic over growth, and was known as relative stenosis 
at L3-4.  This was the area above his previous fusion.  The 
physician indicated that the veteran's problems were mainly 
caused by a fusion over growth and a herniated disc between 
the 3rd and 4th lumbar vertebra at the level above his 
previous fusion.  The veteran reported that his pain was 
constant and was aggravated by any type of physical activity 
or by staying in any one position.

A statement from a family friend received in October 1984 
indicated that the veteran had a back problem that was 
painful.  Another lay statement received by the RO at the 
same time from the President of Ben Griego Trucking Co. Inc., 
indicated that he knew the veteran for 10 years and knew he 
had a back problem and had had operations.  This individual 
noted that he knew that due to the veteran's back problems 
that he was unable to work.

At his December 1984 VA examination, the veteran reported 
injuring his back while working in the uranium mines in 1971.  
He indicated that surgery was performed in July 1975 at St. 
Josephs, and later in 1978 at Anna Kaseman.  The veteran 
noted some improvement with the second operation.  The 
veteran reported severe lower back pain, which radiated to 
his legs down to his toes.  He noted numbness on his left leg 
on the outer side down to the toes.  He reported that both 
knees hurt, while walking or standing or bending for long 
periods of time, mostly his right knee.  He indicated that he 
got cramps on his legs and feet and his feet tended to give 
out once in a while.  The veteran reported that on his right 
buttock, his got a sharp burning pain, which seemed like his 
skin was being pierced.  He indicated that he had a lot of 
pain from his fusion area on up to his upper back and on his 
neck, which he got headaches.  He reported pain in both 
shoulders and pain in his left arm.  The physician noted upon 
examination that the veteran had neck pain, which had 
developed since the onset of the back pain.  X-rays showed 
fusion of L4-5.  The cervical spine was noted as normal.  The 
diagnosis was back injury postoperative times two with 
residual disabling moderate.  

In June 1987 VA lumbar myelogram was conducted.  The 
myelogram showed obliteration of the metrizamide column at 
the L3-4 level and an extensive area of obliteration in the 
metrizamide column in the L4-5 and L5-S1 region.  On the 
lateral projection, the column had an hourglass appearance, 
typical of spinal stenosis.  There was evidence of a previous 
fusion at L5-S1, possibly involving L4.  There was some disc 
narrowing at the L4-5 and 3-4 levels.  The opinion was spinal 
stenosis worse at the L3-4 level with some degenerative 
stelosystesis; status post effusion.  

VA outpatient treatment records dated March 1993 to August 
1994 show that the veteran complained of back pain, which 
radiated from his neck to his feet.  The veteran reported a 
low back injury in 1971 and two subsequent surgeries.  The 
veteran was treated for ganglion cysts both metatarsal heads.  
In August 1994, the veteran complained of left ankle pain 
since 1966.

A January 1994 letter from G.R.S., D.O., indicated that the 
veteran had inquired about his status with respect to 
employability because of his back problem, which resulted in 
surgery in 1987.  The physician noted that the veteran was 
totally unable to perform his previous occupation as a miner, 
and also it was highly improbable that he would be employable 
in any occupation due to the fact that he had considerable 
difficulty sitting or standing for any period of time.  

VA outpatient treatment records dated March 1998 to April 
2003 show that the veteran was treated for his complaints of 
neck, shoulder, dizziness, low back, and foot pain.  In 
October 1998, the veteran indicated that he had a motor 
vehicle accident while in service.  In July 2000, the veteran 
reported chronic pain from degenerative joint disease 
stemming from a jeep roll over in service and 3 unsuccessful 
back surgeries.  The veteran believed that he lost 
consciousness when the jeep rolled over in November 1966, but 
he was not taken to the hospital.  An April 2000 note 
indicated that the veteran's depression and anxiety was 
impacting his chronic pain.

A statement from a VA physician's assistant dated November 
2002 indicated that he had been the veteran's primary care 
provider for many years and his problems were spinal stenosis 
of the lumbar region with failed back syndrome due to three 
past surgeries, left ankle instability, chronic low back 
pain, right shoulder pain, and myofascial pain syndrome.  The 
physician's assistant indicated there was a history of an 
initial injury to the back in 1966 sustained in a military 
motor vehicle accident, which could be the first source for 
all his subsequent back problems.

At his March 2003 RO hearing, the veteran testified that he 
was on guard duty in November 1966 and there were six of them 
in the back of a quarter ton jeep and the jeep rolled over 
and landed on top of the veteran.  The veteran indicated that 
he was pinned underneath the vehicle and when they got him 
out he was sent to the clinic, not the hospital.  The veteran 
indicated that he was only given aspirin when he was taken to 
the clinic.  The veteran testified that the morning after the 
accident he had complaints concerning his neck, back, right 
knee, and headaches.  He also indicated that he realized 
later that his major depression was directly related to the 
results of the accident.  The veteran indicated that the 
driver of the jeep was held responsible for the accident and 
the veteran testified at his courts martial.  The veteran 
testified that a year or two after his separation from 
service he started to receive treatment from his private 
physician.  This physician was retired and the veteran 
indicated that the records were no longer available.  The 
veteran testified that he had no other injuries to his head, 
back, or knees after separation from service.  The veteran 
explained that there were no entries in his service medical 
records concerning treatment for his jeep accident because he 
was young and drank to ease the pain instead of seeking 
treatment.

At his September 2003 Travel Board hearing, the veteran 
testified that a jeep accident in November 1966 was the root 
cause for his disabilities.  The veteran indicates that the 
vehicle was a three quarter ton jeep and it hit a dip in the 
road, the driver swerved, and the vehicle flipped over.  The 
veteran indicated that the jeep fell on top of him landing on 
his knees and he indicated he was knocked unconsciousness for 
a time.  However, he was taken to a clinic, not the hospital, 
and x-rays were not taken and he was only given aspirin.  The 
veteran remembered going back to regular duty the following 
day.  The veteran never went back to the clinic for treatment 
because he was young and took care of the problem at the beer 
garden.  The veteran indicated that because of his pain from 
the injuries his sergeants would give him easier duties, and 
only went to sick call for his problems on a limited basis.  
He indicated that his pain went right from his neck and then 
to his head and shoulder area.  He indicated he had migraine 
headaches every day and had to lie down and close his eyes.  
The veteran testified that his depression was due to his 
multiple injuries.  The veteran stated that the injury his 
sustained in 1971 while on the job was just an aggravation of 
his existing back injury he had in service.  

Analysis

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for disabilities to include 
cervical spine, right knee, migraine headaches, and major 
depression.  Service medical records do not show that the 
veteran was treated for his cervical spine, right knee, 
migraine headaches, or major depression, and there is no 
record of a motor vehicle accident in which a jeep fell on 
top of the veteran in November 1966.  The veteran indicates 
that he sought treatment at the clinic; however, there is no 
medical evidence of such treatment or subsequent treatment 
for injuries which occurred due to a jeep accident.  The 
veteran's service medical records show that he received 
immunizations for typhoid, typhus, influenza, polio, and 
yellow fever in November 1966.  There was no evidence of 
treatment for injuries due to a jeep accident.  The veteran's 
August 1968 separation examination noted normal clinical 
evaluation of the head, face, neck, scalp, spine, and other 
musculoskeletal

Post service medical records show that the veteran was 
involved in on the job injuries in 1971 and again in July 
1975.  As a result of a medical evaluation in 1975, the 
veteran was found to have a ruptured L4-5 disc and in August 
1975 underwent laminectomy and diskectomy L4-5.  It was not 
until 1998 that the veteran indicated to medical personnel 
that he was injured in service from a motor vehicle accident.  
Prior to this time, the veteran reported being injured twice 
in 1971 and again in 1975 due to on the job injuries with no 
mention of any back injury in service.  At his March 2003 RO 
hearing, the veteran testified that he incurred no injuries 
after separation from service in 1968.  At his September 2003 
Travel Board hearing, the veteran testified that his 1971 
back injury was an aggravation of his pre-existing injury he 
incurred in service.

There is no competent medical evidence establishing the 
clinical presence of disabilities of the cervical spine, 
right knee, migraine headaches, or major depression during 
the veteran's period of active service.  The medical evidence 
of record that supports the veteran's contention is the 
statement from a VA physician's assistant in November 2002 
who indicated that the veteran gave a history of an initial 
injury to the back in 1966 sustained in the military motor 
vehicle accident which could be the first source for all his 
subsequent back problems.  However, it is clear that the 
physician's assistant did not read the case file because 
there is no medical evidence that the veteran was treated in 
1966 for injuries sustained in a motor vehicle accident while 
in service and the physician's assistant failed to indicate 
what effect, if any, the injuries that the veteran sustained 
to his back in 1971 and 1975 had on the veteran's disability.  
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  While an 
examiner can render a current diagnosis based upon an 
examination of the veteran, the opinion regarding the 
etiology of the underlying condition, without a thorough 
review of the record, can be no better than the facts alleged 
by the veteran.  "Evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
'competent' medical evidence."  Little weight is given to the 
November 2002 statement by the VA physician's assistant, 
because it appears that the evidence was not thoroughly 
reviewed prior to the opinion being rendered.

In addition, it is noted that the veteran has not been 
diagnosed with migraine headaches.  In the absence of proof 
of a present disability there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau 
v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  In Brammer, 
the United States Court of Appeals for Veterans Claims 
(Court) stated that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability."  Brammer, 3 Vet. 
App. at 225.  The Court further stated that where the proof 
is insufficient to establish a present disability there could 
be no valid claim for service connection.  Id.

In this case, the medical evidence establishes that the 
veteran developed a back disability after separation from 
military service when he incurred two on the job injuries in 
1971 and 1975 with subsequent surgeries.  The clear 
preponderance of the medical evidence supports a finding that 
the above claimed disabilities were not the result of a 
service-connected disease or injury.

III.  New and material evidence

Service connection for a back injury, skin condition, and 
bilateral foot condition was considered in VA rating 
decisions dated in 1987 and 1989.  The veteran was denied 
service connection on both occasions.  The veteran was 
notified of these decisions and of his appellate rights, but 
he did not appeal.  The last final denial of the claims was a 
December 2001 decision, which found that new and material 
evidence had not been submitted to reopen the claims for 
service connection for a back injury, skin condition, and a 
bilateral foot condition.  

Service connection for the claims may now be considered on 
the merits only if new and material evidence has been 
received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 
Vet. App. 273 (1996).

Consideration must be given to the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  If it is found that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id. at 1384; see also Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (It is noted 
that 38 C.F.R. § 3.156(a) was amended in August 2001.  
However, that amendment is applicable only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)).

Under 38 C.F.R. § 3.156(a) (2002), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra; cf. Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed on 
or after August 29, 2001).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence of record at the time of the October 1987 and 
June 1989 RO decisions consisted of the following:

Service medical records, which showed no complaints, 
treatment, or diagnosis of a low back condition or any 
treatment for injuries sustained in a motor vehicle accident.  
On his October 1965 examination Report of Medical History, 
the veteran reported being treated for a rash on his leg 
prior to service.  The examination noted bilateral ulceration 
of the skin of the lower legs.  In October 1966, the veteran 
was seen for complaints of severe pain in the left foot.  The 
impression was pes planus.  The veteran was given arch 
supports.  The veteran's separation examination dated August 
1968 showed normal clinical evaluation of the feet, spine, 
other musculoskeletal, and skin, lymphatics.  

A report from A.R.W., M.D., dated August 1975 indicates that 
the veteran was seen in late July with the chief complaint of 
low back pain.  It was noted that the veteran sustained a 
back injury in 1971 when he was turning on some large water 
flow pipes in order to back flush a filter system and he 
apparently thought that more force was required and sustained 
a twisting injury to his back.  He was treated at that time 
by his family physician who diagnosed sacroiliac strain.  The 
veteran stated that for two months he was having trouble with 
his back and neither he nor his foreman recognized the 
significance of his injury.  Since that time, the veteran 
reported, he has had intermittent problems with his back 
lasting from one to two weeks.  The next to the last episode 
began in July of 1975 when the veteran had the onset of left 
buttock and sciatic pain radiating down the left leg and he 
saw a chiropractor.  This resolved somewhat until 
approximately four weeks prior to admission when the veteran 
was finishing a vacation and reported that he was in an 
automobile for a long period of time and again developed 
acute onset of low back pain with sciatica.  He also noted 
approximately the same time, i.e., the end of July, some 
weakness in dorsiflexion power in his foot (left).  The 
impression was acute and chronic low back pain secondary to 
degenerative disc at L4-5 with an L5 secondary radiculopathy.  
The veteran was admitted and underwent a myelogram in August 
1975, which showed L5 radiculopathy.

A letter dated December 1979 from A.R.W., M.D., indicated 
that the veteran was initially admitted to St. Joseph 
Hospital in August 1975 with the history of back pain dating 
back to 1971.  At that time, he was turning large flow pipes 
in order to flush a filter system and as a result, he 
sustained a twisting injury to his back.  He was treated 
locally, but continued to have back pain.  He was injured a 
second time in July 1975 at which time he was re-vamping 
plumbing at the shutdown plant at Kerr-McGee.  As a result of 
a medical evaluation in 1975, the veteran was found to have a 
ruptured L4-5 disc and in August 1975 underwent laminectomy 
and diskectomy L4-5.

The physician indicated that another physician did the 
procedure and this doctor followed him postoperatively.  
Despite this, it was noted, postoperatively, the veteran 
continued to have back pain.  He was able to return to work 
in March 1976.  In April 1977, the veteran reinjured his back 
using a vulcanizer at Kerr-McGee, having an acute 
exacerbation of his back pain.

In March 1978, the veteran was admitted to Anna Kaseman 
Hospital and was found to have L4-5 lumbar stenosis and 
lumbosacral instability and for his reason an L4 to sacrum 
fusion was performed.  The other physician performed the 
decompression and the fusion was performed by A.R.W., M.D.  
Postoperatively, the veteran was managed in a Steiner Brace 
and activity was progressed as tolerated.  It was noted that 
the veteran was last seen in the office in July 1979.  At 
this time he had 75 degrees of flexion, 35 degrees of 
extension and 30 degrees of lateral bending.  He continued to 
experience back pain, left leg pain, and cramping feelings in 
his left ankle.  

Outpatient treatment records from R.W.R., M.D., dated May 
1983 to June 1987 indicated that the veteran reported opening 
a valve at work in 1971 and jerked back.  He reported having 
surgery in 1975 and had a second surgery in 1978.  He 
indicated that he had constant pain, which radiated into both 
legs and his upper back and neck.  The veteran reported that 
he was on workmen's compensation and Social Security, but 
Social Security had recently denied him.  The veteran was 
given a Jewett Hyper-extension brace in September 1986.

In January 1984, the veteran filled out a VA Form 21-4176, 
Report of Accidental Injury.  In this report, the veteran 
indicated that he injured his back while opening a stuck 
steam valve, and when the steam suddenly released, his sudden 
movement to avoid the steam caused a lower back injury.  The 
veteran noted that this occurred in 1971 while working at 
Kerr-McGhee.  The veteran indicated that he had surgery in 
1975 and again in 1978.

A letter from R.W.R., M.D., dated May 1984 indicated that the 
veteran had been treated for approximately one year.  It was 
noted that the veteran gave a history of a back injury in 
1971 with continued injuries and subsequently had a fusion 
from the 4th lumbar vertebra to the sacrum.  This physician 
indicated that he first saw the veteran in May 1983 and at 
that time the veteran reported he had pain in his back that 
radiated into his right leg.  The pain was substantiated by 
decreased motion in his back and a decrease of the right 
patella reflex.  The examiner noted that CT scan and 
myelogram both demonstrated a herniated disc at L3-4 with 
spondylotic over growth, and was known as relative stenosis 
at L3-4.  This was the area above his previous fusion.  The 
physician indicated that the veteran's problems were mainly 
caused by a fusion over growth and a herniated disc between 
the 3rd and 4th lumbar vertebra at the level above his 
previous fusion.  The veteran reported that his pain was 
constant and was aggravated by any type of physical activity 
or by staying in any one position.

A statement from a family friend received in October 1984 
indicated that the veteran had a back problem that was 
painful.  Another lay statement received by the RO at the 
same time from the President of Ben Griego Trucking Co. Inc., 
indicated that he knew the veteran for 10 years and knew he 
had a back problem and had had operations.  This individual 
noted that he knew that due to the veteran's back problems 
that he was unable to work.

At his December 1984 VA examination, the veteran reported 
injuring his back while working in the uranium mines in 1971.  
He indicated that surgery was performed in July 1975 at St. 
Josephs, and later in 1978 at Anna Kaseman.  The veteran 
noted some improvement with the second operation.  The 
veteran reported severe lower back pain, which radiated to 
his legs down to his toes.  He noted numbness on his left leg 
on the outer side down to the toes.  He reported that both 
knees hurt, while walking or standing or bending for long 
periods of time, mostly his right knee.  He indicated that he 
got cramps on his legs and feet and his feet tended to give 
out once in a while.  The veteran reported that on his right 
buttock, his got a sharp burning pain, which seemed like his 
skin was being pierced.  He indicated that he had a lot of 
pain from his fusion area on up to his upper back and on his 
neck, which he got headaches.  He reported pain in both 
shoulders and pain in his left arm.  The physician noted upon 
examination that the veteran had neck pain, which had 
developed since the onset of the back pain.  X-rays showed 
fusion of L4-5.  Cervical spine was noted as normal.  The 
diagnosis was back injury postoperative times two with 
residual disabling moderate.  

In June 1987 VA lumbar myelogram was conducted.  The 
myelogram showed obliteration of the metrizamide column at 
the L3-4 level and an extensive area of obliteration in the 
metrizamide column in the L4-5 and L5-S1 region.  On the 
lateral projection, the column had an hourglass appearance, 
typical of spinal stenosis.  There was evidence of a previous 
fusion at L5-S1, possibly involving L4.  There was some disc 
narrowing at the L4-5 and 3-4 levels.  The opinion was spinal 
stenosis worse at the L3-4 level with some degenerative 
stelosystesis; status post effusion.  

Evidence received after the October 1987 and June 1989 rating 
decisions includes:

VA outpatient treatment records dated March 1993 to August 
1994 show that the veteran complained of back pain, which 
radiated from his neck to his feet.  The veteran reported a 
low back injury in 1971 and two subsequent surgeries.  The 
veteran was treated for ganglion cysts both metatarsal heads.  
In August 1994, the veteran complained of left ankle pain 
since 1966.

A January 1994 letter from G.R.S., D.O., indicated that the 
veteran had inquired about his status with respect to 
employability because of his back problem, which resulted in 
surgery in 1987.  The physician noted that the veteran was 
totally unable to perform his previous occupation as a miner, 
and also it was highly improbable that he would be employable 
in any occupation due to the fact that he had considerable 
difficulty sitting or standing for any period of time.  

VA outpatient treatment records dated March 1998 to April 
2003 show that the veteran was treated for his complaints of 
neck, shoulder, dizziness, low back, and foot pain.  In 
October 1998, the veteran indicated that he had a motor 
vehicle accident while in service.  In July 2000, the veteran 
reported chronic pain from degenerative joint disease 
stemming from a jeep roll over in service and 3 unsuccessful 
back surgeries.  The veteran believed that he lost 
consciousness when the jeep rolled over in November 1966, but 
he was not taken to the hospital.  The veteran was diagnosed 
with myofascial pain syndrome.  The veteran was also treated 
for rosacea, acne, and dyshidrosis (lower extremities).  In 
June 2001, the veteran complained of bilateral foot pain 
especially around the ankle and arch.  In September 2001, the 
veteran complained of left ankle pain and given a brace and 
local injection.  He was diagnosed with sinus tarsi syndrome 
bilateral.  

A statement from a VA physician's assistant dated November 
2002 indicated that he had been the veteran's primary care 
provider for many years and his problems were spinal stenosis 
of the lumbar region with failed back syndrome due to three 
past surgeries, left ankle instability, chronic low back 
pain, right shoulder pain, and myofascial pain syndrome.  The 
physician's assistant indicated there was a history of an 
initial injury to the back in 1966 sustained in a military 
motor vehicle accident, which could be the first source for 
all his subsequent back problems.

At his March 2003 RO hearing, the veteran testified that he 
was on guard duty in November 1966 and there were six of them 
in the back of a quarter ton jeep and the jeep rolled over 
and landed on top of the veteran.  The veteran indicated that 
he was pinned underneath of the vehicle and when they got him 
out he was sent to the clinic, not the hospital.  The veteran 
indicated that he was only given aspirin when he was taken to 
the clinic.  The veteran testified that the morning after the 
accident he had complaints concerning his neck, back, right 
knee, and headaches.  He also indicated that he realized 
later that his major depression was directly related to the 
results of the accident.  The veteran indicated that the 
driver of the jeep was held responsible for the accident and 
the veteran testified at his courts martial.  The veteran 
testified that a year or two after his separation from 
service he started to receive treatment from his private 
physician.  This physician was retired and the veteran 
indicated that the records were no longer available.  The 
veteran testified that he had no other injuries to his head, 
back, or knees after separation from service.  The veteran 
explained that there were no entries in his service medical 
records concerning treatment for his jeep accident because he 
was young and drank to ease the pain instead of seeking 
treatment.  The veteran testified that he was treated for a 
skin condition on his feet while in service and was also 
given inserts for his shoes.  The veteran indicated that he 
was never given any medication for his skin problem and was 
told it was probably the wool socks he wore.  

At his September 2003 Travel Board hearing, the veteran 
testified that a jeep accident in November 1966 was the root 
cause for his disabilities.  The veteran indicated that the 
vehicle was a three quarter ton jeep and it hit a dip in the 
road, the driver swerved and the vehicle flipped over.  The 
veteran indicated that the jeep fell on top of him landing on 
his knees and he indicated he was knocked unconsciousness for 
a time.  However, he was taken to a clinic, not the hospital, 
and x-rays were not taken and he was only given aspirin.  The 
veteran remembered going back to regular duty the following 
day.  The veteran never went back to the clinic for treatment 
because he was young and took care of the problem at the beer 
garden.  The veteran indicated that because of his pain from 
the injuries his sergeants would give him easier duties, and 
only went to sick call for his problems on a limited basis.  
He indicated that his pain went right from his neck and then 
to his head and shoulder area.  He indicated he had migraine 
headaches every day and had to lie down and close his eyes.  
The veteran testified that his depression was due to his 
multiple injuries.  The veteran stated that he was also seen 
in service for bilateral foot pain and was issued arch 
supports.  The veteran believed that the skin condition he 
developed on his feet was due to the wool socks he wore in 
service.  

A November 2002 statement from a VA physician's assistant 
indicated that there was a history of an initial back injury 
to the back sustained in 1966 in a military motor vehicle 
accident and it could be the first source for all his 
subsequent back problems.  In addition, service medical 
records show an impression of pes planus and of bilateral 
ulceration of the skin of the lower legs.  Evidence presented 
subsequent to the October 1987 and June 1989 decisions show 
that the veteran has been treated for dyshidrosis of the 
lower extremities and bilateral foot/ankle pain.

As these records show a current disability and a possible 
nexus to service, they are pertinent to a major element 
required to establish service connection.  To fairly assess 
the evidence, the claim must be re-opened and reviewed on the 
basis of the entire record.  Accordingly, the claims are re-
opened.

The RO decided the veteran's case on the basis of whether 
there was new and material evidence to re-open the claims.  
However, the RO has also provided the veteran with 
information about the laws and regulations applicable to the 
question of whether the grant of service connection is 
warranted, and the veteran has presented arguments addressing 
the underlying issues of entitlement to service connection.  
In view of this development of the underlying claims, the 
veteran has had adequate notice of the underlying issues, and 
he has had an adequate opportunity to present his case with 
regard to the underlying issues.  For these reasons, 
addressing the question of whether the grant of service 
connection is warranted will not result in prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

A.  Service connection for a low back disability

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for a low back disability.  
As noted above, service medical records do not show that the 
veteran was treated for a low back condition, and there is no 
record of a motor vehicle accident in which a jeep fell on 
top of the veteran in November 1966.  The veteran indicates 
that he sought treatment at the clinic; however, there is no 
medical evidence of such treatment or subsequent treatment 
for injuries, which occurred due to a jeep accident.  The 
veteran's service medical records show that he received 
immunizations for typhoid, typhus, influenza, polio, and 
yellow fever in November 1966.  There was no evidence of 
treatment for injuries due to a jeep accident.  The veteran's 
August 1968 separation examination noted normal clinical 
evaluation of the head, face, neck, scalp, spine, and other 
musculoskeletal.

Post service medical records show that the veteran was 
involved in on the job injuries in 1971 and again in July 
1975.  As a result of a medical evaluation in 1975, the 
veteran was found to have a ruptured L4-5 disc and in August 
1975 underwent laminectomy and diskectomy L4-5.  It was not 
until 1998 that the veteran indicated to medical personnel 
that he was injured in service from a motor vehicle accident.  
Prior to this time, the veteran reported being injured twice 
in 1971 and again in 1975 due to on the job injuries with no 
mention of any back injury in service.  At his March 2003 RO 
hearing, the veteran testified that he incurred no injuries 
after separation from service in 1968.  At his September 2003 
Travel Board hearing, the veteran testified that his 1971 
back injury was an aggravation to his pre-existing injury he 
incurred in service.

There is no competent medical evidence establishing the 
clinical presence of a low back disability during the 
veteran's period of active service.  The medical evidence of 
record that supports the veteran's contention is the 
statement from a VA physician's assistant in November 2002 
who indicated that the veteran gave a history of an initial 
injury to the back in 1966 sustained in the military motor 
vehicle accident which could be the first source for all his 
subsequent back problems.  However, it is clear that the 
physician's assistant did not read the case file because 
there is no medical evidence that the veteran was treated in 
1966 for injuries sustained in a motor vehicle accident while 
in service and the physician's assistant failed to indicate 
what effect, if any, the injuries that the veteran sustained 
to his back in 1971 and 1975 had on the veteran's disability.  
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  While an 
examiner can render a current diagnosis based upon an 
examination of the veteran, the opinion regarding the 
etiology of the underlying condition, without a thorough 
review of the record, can be no better than the facts alleged 
by the veteran.  "Evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
'competent' medical evidence."  Little weight is given to the 
November 2002 statement by the VA physician's assistant, 
because it appears that the evidence was not thoroughly 
reviewed prior to the opinion being rendered.

In this case, the medical evidence establishes that the 
veteran developed a back disability after separation from 
military service when he incurred two on the job injuries in 
1971 and 1975 with subsequent surgeries.  The clear 
preponderance of the medical evidence supports a finding that 
the current low back disability was not the result of a 
service-connected disease or injury.





ORDER

Entitlement to service connection for a cervical spine 
disability is denied.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for migraine headaches is 
denied.

Entitlement to service connection for major depression is 
denied.

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
low back disability.

Entitlement to service connection for a low back disability 
is denied.

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
bilateral foot disability.  The appeal is granted to this 
extent only.

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
bilateral skin condition of the feet.  The appeal is granted 
to this extent only.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



